DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on October 19, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to because:
	Figures 1, 4 and 12 do not comply with CFR 1.84(m) - shading reduced legibility
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because too many words.  Correction is required.  See MPEP § 608.01(b).
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 and 30 are objected to because of the following informalities:  
	Claim 1 (line 7), Examiner suggests -- and an [[an]] elastically --
	Appropriate correction is required.
Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Specifically, claim 30 is written as dependent upon claim 9 and 28.  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, the claim recites “the optical axis” which lacks antecedent basis.
	As to claim 14, the claim recites “the first portion extends at an obtuse angle to the second portion” which is a relative term of degree (MPEP 2173.05(b)), and is unclear because there is no reference for where the angle is measured from.  Specifically, the claim is written without any reference plane/line/etc. for determining how to measure/determine an obtuse angle.  As such the metes and bound are unclear how to infringe since such an angle is arbitrarily placed.  For purposes of compact prosecution, Examiner considers art of claim 1 to implicitly meet claim 14 since an arbitrary obtuse angle can always be chosen between such portions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-14, 16, 25-26, 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Suzuki et al. (US 2010/0328782 - Suzuki; cited by Applicant).
	As to claim 1, Suzuki teaches an optical device (Suzuki Figs. 1-5), comprising a lens having and adjustable focal length (Suzuki Fig. 1 - 13), 
	the lens comprising a container that encloses a lens volume and a reservoir volume that is connected to the lens volume (Suzuki Fig. 1 - 11, 19, 15), wherein the two volumes are filled with a transparent liquid (Suzuki Fig. 1 - 15; para. [0042]), 
	wherein the container further comprises a flat lateral wall structure having a front side and a back side (Suzuki Fig. 1 - 11, 11b, 11a),
	an elastically deformable and transparent membrane (Suzuki Fig. 1 - 14, 18; para. [0040]), a transparent cover element (Suzuki Fig. 1 - 12), and an elastically deformable wall portion (Suzuki Fig. 1 - 18; para. [0045]), wherein the membrane is connected to the back side of the lateral wall structure (Suzuki Fig. 1 - 11, 14), wherein the cover element is connected to the front side of the lateral wall structure (Suzuki Fig. 1 - 12, 11, 11a), such that the lens volume is arranged between the cover element and the membrane (Suzuki Fig. 1 - 15, 13), 
	and wherein the wall portion is arranged adjacent the reservoir volume (Suzuki Fig. 1 - 18, 19), and wherein the wall portion comprises an inside and an outside facing away from the inside (Suzuki Fig. 1 - inside/outside of (18)), wherein the inside contacts the liquid residing in the reservoir volume (Suzuki Fig. 1 - 18, 19), 
	and wherein the lens further comprises a lens shaper that is connected to the membrane and defines an area of the membrane (Suzuki Fig. 1 - 16, 11b, 11; Fig. 2 - 16, 11), which area has an adjustable curvature and contacts the liquid in the lens volume (Suzuki Figs. 4, 5 - 14, 15), and wherein the lens further comprises a movable piston (Suzuki Fig. 1 - 20, 22a, 22, 23) connected to the outside of the wall portion and configured to act on the outside to pump liquid from the reservoir volume into the lens volume or from the lens volume into the reservoir volume (Suzuki Figs. 4, 5) so as to change the curvature of said area of the membrane and therewith the focal length of the lens (Suzuki Figs. 4, 5; para. [0055]).
	As to claim 2, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the lateral wall structure comprises a plate member comprises a through opening for accommodating at least a portion of the lens volume (Suzuki Fig. 1 - 11, 11b, 11a), and an adjacent recess for accommodating at least a portion of the reservoir volume (Suzuki Fig. 1 - 11e, 17).
	As to claim 3, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the lens shaper comprises a through-opening delimited by a circular edge that contacts the membrane to define the area of the membrane (Suzuki Fig. 1 - 16, 11b; para [0036]; Fig. 2 - 16). 
	As to claim 4, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Suzuki further teaches the membrane is arranged between the plate member and the lens shaper (Suzuki Fig. 1 - 11b, 16, 14).
	As to claim 5, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Suzuki further teaches the lens shaper is formed by a further plate member (Suzuki Fig. 1 - 16), wherein the lens shaper comprises a further through-opening to expose the wall portion, or wherein the lens shaper is formed by a ring member (Suzuki Fig. 1 - 16).
	As to claim 6, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Suzuki further teaches the membrane is connected to the plate member via the lens shaper (Suzuki Fig. 1 - 11, 11b, 11e, 11a - plate member (11, 11a, 11e) having circular lens shaper feature (11b)), so that the lens shaper is arranged between the membrane and the plate member (Suzuki Fig. 1 - 14, 11b, 11e, 11a).
	As to claim 7, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Suzuki further teaches the lens shaper is formed by a further plate member (Suzuki Fig. 1 - 11b, 11c, 11d), wherein the through-opening of the lens shaper accommodates a portion of the lens volume (Suzuki Fig. 1 - 11b, 15), and a further through-opening for accommodating a portion of the reservoir volume (Suzuki Fig. 1 - 11d, 19).
	As to claim 8, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Suzuki further teaches the lens shaper is formed by the plate member (Suzuki Fig. 1 - 11b, 11c), wherein the circular edge of the lens shaper is formed by a circular edge of the through-opening of the plate member (Suzuki Fig. 1 - 11b; para. [0036]).
	As to claim 10, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Suzuki further teaches the cover element is connected to the plate member so that the cover element covers the through-opening of the plate member and/or the recess of the plate member (Suzuki Fig. 1 - 12, 11, 11a).
	As to claim 12, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the reservoir volume is arranged opposite the lens volume in a direction perpendicular to the optical axis of the lens (Suzuki Fig. 19, 15).
	As to claim 13, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the wall portion is formed by a portion of the membrane (Suzuki Fig. 1 - 18).
	As to claim 14, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the container comprises a first portion surrounding the lens volume (Suzuki Fig. 1 - 15, 11b) and a second portion surrounding the reservoir volume (Suzuki Fig. 1 - 19, 11d, 18), wherein the first portion extends at an obtuse angle to the second portion (Suzuki Fig. 1 - 18, 19, 11d, 15, 11b).
	As to claim 16, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the lens further comprises a housing connected to the container of the lens such that the housing encloses the piston together with the container (Suzuki Fig. 1 - 21).
	As to claim 25, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suzuki further teaches the optical device comprises an actuator (Suzuki Fig. 1 - 23, 23a, 23b), configured to move the piston in a first movement direction (Suzuki Fig. 1 - 20, 22, 22a, 23; para. [0052]; Fig. 4) such that the piston pushes against the outside of the wall portion to pump liquid from the reservoir volume into the lens volume so as to change the curvature of said area of the membrane of the lens and therewith the focal length of the lens (Suzuki Fig. 4), and/or wherein the actuator is configured to move the piston in a second movement direction such that the piston pulls at the outside of the wall portion to pump liquid from the lens volume into the reservoir volume so as to change the curvature of said area of the membrane of the lens and therewith the focal length of the lens (Suzuki Fig. 5).
	As to claim 26, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 25, and Suzuki further teaches the piston comprises a magnet (Suzuki para. [0053]).
	As to claim 28, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 26, and Suzuki further teaches the actuator comprises an electrically conducting coil configured to interact with the magnet to move the piston (Suzuki para. [0053] - electromagnetic linear actuator using voice coil).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 8 above, and further in view of Aschwanden et al. (US 2010/0232161 - Aschwanden 161).
	Examiner’s note: “etched” is a product-by-process step and thus it is the structure implied by the step.  In the particular instance, the structure is understood to be circular and metal as claimed (MPEP 2113).
	As to claim 9, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 8, but doesn’t specify the plate member is a printed circuit board, wherein the circular edge of the lens shaper is formed by an etched metal layer.  In the same field of endeavor Aschwanden 161 teaches a liquid lens with metal lens shaper as a printed circuit board (Aschwanden 161 Fig. 35 - 3502; para. [0255]-[0257] - magnetizable with current flow being a “printed circuit”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide metal lens shaper circuits since, as taught Aschwanden, such lens shapers are well known in the art to be magnetizable with current flow through associated coils to move the lens shaper and control the fluid/lens (Aschwanden para. [0255]-[0257]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 2 above, and further in view of Ren et al. (US 7,369,321 - Ren).
	As to claim 11, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a further membrane is arranged between the plate member and cover member.  In the same field of endeavor Ren teaches a liquid lens including a further membrane arranged between a plate member and cover element (Ren Fig. 6 - 64, 63, 60, 61; col. 6:12-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a further membrane between plate and cover since, as taught by Ren, such membranes constitute duplication of parts and allow for additional control of the liquid reservoir (Ren col. 3:42-45; col. 6:12-23; col. 5:50-62).  
	It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate membranes, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Aschwanden et al. (US 2016/0202455 - Aschwanden 455).
	As to claim 24, Suzuki teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a folding prism wherein the container is connected to and/or arranged on a surface of the folding prism.  In the same field of endeavor Aschwanden 455 teaches liquid lenses systems having a folding prism, the liquid lens container connected to an/or arranged on a surface of the folding prism (Aschwanden 455 Fig. 1 - 10, 15, 80; para. [0085], [0097]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a folding prism and container connected to the prism since, as taught by Aschwanden 455, such lens systems employing folding prisms allow for compacting the lens system (Aschwanden 455 Fig. 1, Fig. 3; para. [0097]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patscheider et al. (US 2018/0136372; WO 2016/203029) is cited as teaching the voice coil piston actuator of claim 30.
	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 25, 2022